Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
	This action is in response to the response filed 07/01/2022.
	Claims 1-4, 6-12, 14-20 are in condition of allowance once formal matters are addressed.

Quayle action
This application is in condition for allowance except for the following formal matters: 
Regarding claim 1, the examiner recommends amending the claim to fix the typo from ‘configureed’ to ‘configured’ along with changing the colon to a semi colon in the following limitations:
“determining, by a guidance system in the guidance system region, a start-up system for upgrading the firmware package:”
“determining whether each file passes through check according to each check value:”
Regarding claim 6, the claim depends on cancelled claim 5. The examiner suggests amending the claim so it depends on claim 1.
Regarding claim 7, the claim depends on cancelled claim 5. The examiner suggests amending the claim so it depends on claim 1.
Regarding claim 10, the claim depends on cancelled claim 5. The examiner suggests amending the claim so it depends on claim 1.
Regarding claim 11, the claim depends on cancelled claim 5. The examiner suggests amending the claim so it depends on claim 1.
Regarding claim 12, the claim depends on cancelled claim 5. The examiner suggests amending the claim so it depends on claim 1.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable subject matter
	Claims 1-4, 6-12, 14-20 are allowable once all formal matters are addressed above.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, Ye et al. (US 2017/0060559 A1) in view of Ogawa et al. (US 2020/0301695 A1) and further in view of Searle et al. (US 2016/0294614 A1) and further in view of Kim et al. (US 2012/0102477 A1) fail to completely teach claim 1 as a whole. Ye et al. fails to teach the amendment:
wherein storage device of the transfer device comprises a guidance system region, a backup system region, an application system region, a version information region, an upgrade successful mark information region and an upgrade failed mark information region, 
upgrading the firmware package in the transfer device comprises: 
determining, by a guidance system in the guidance system region, a start-up system for upgrading the firmware package: 
starting upgrade of the firmware package according to the start-up system; updating system variables to a corresponding system state of the start-up system; 
2PN140909determining whether each file for upgrading the firmware package exists; 
in a case that each file exists, checking a check value of each file; 
determining whether each file passes through check according to each check value: and 
in a case of determining that each file passes through the check, first erasing upgrade successful mark information in the upgrade successful mark information region, and then erasing data in the application system region and data in the version information region. Ogawa et al. teaches in [0045] switching the state of the vehicle to a power state for performing the update to a vehicle to teach the first 5 limitations in the amendment. However, Ogawa et al. lacks the upgrade successful mark information region and the upgrade failed mark information region. Searle et al. teaches in [0832]-[0833] teaches downloading all files and ensuring every file has a correct hash to teach the 6th-8th limitations in the amendment. Kim et al. teaches in [0054] teaches determining all update files are normal through the checksums being valid in which it then resets a system flag so that a firmware update process is performed to teach the last two limitations in the amendment. However, Kim et al. does not teach that after the system flag is reset that two regions are erased as claimed, rather it only teaches performing the update which would update the data in the application system region. No reference was found to teach the amendment as a whole nor does the combination of references. Therefore, claims 1-4, 6-12, 14-20 are allowable once the formal matters above are addressed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 8:30-3:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193